Name: Commission Regulation (EEC) No 710/86 of 6 March 1986 on the supply of wholly milled round grain rice to the Republic of Guinea as food aid
 Type: Regulation
 Subject Matter: plant product;  cooperation policy
 Date Published: nan

 7. 3 . 86 Official Journal of the European Communities No L 65/9 COMMISSION REGULATION (EEC) No 710/86 of 6 March 1986 on the supply of wholly milled round grain rice to the Republic of Guinea as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by Regulation (EEC) No 3768/85 (3), and in particular Article 25 thereof, Whereas, by its Decision of 7 February 1986 on the supply of food aid to the Republic of Guinea, the Commission allocated to the latter country 4 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 March 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 362, 31 . 12. 1985, p. 8 . 0 OJ No L 192, 26 . 7 . 1980, p. 11 . O OJ No L 371 , 31 . 12. 1985, p. 1 . No L 65/ 10 Official Journal of the European Communities 7. 3 . 86 ANNEX 1 . Programme : 1985 2. Recipient : Guinea-Conakry (Ã 1 attention de M. Edouard Benjamin, ministre dÃ ©lÃ ©guÃ © auprÃ ¨s du PrÃ ©sident de la RÃ ©publique, chargÃ © du plan et de la coopÃ ©ration internationale). 3 . Place or country of destination : Conakry 4. Product to be mobilized : wholly milled round grain rice (non-parboiled) 5. Total quantity : 1 380 tonnes (4 000 tonnes of cereals) 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi , piazza Pio XI, 1 , I-Milano (Telex 334 032) 8 . Method of mobilising the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests,  moisture : 15%,  broken rice : 5 % maximum,  chalky grains : 5 % maximum,  grains striated with red : 3 % maximum,  spotted grains : 1 ,5 % maximum,  stained grains : 1 % maximum,  yellow grains : 0,050 % maximum,  amber grains : 0,20 % maximum. 10. Packaging :  in bags :  quality of the bags : new jute sacks, minimum weight 600 g,  net weight of the bags : 50 kg,  marking of the bags in letters at least 5 cm high : 'RIZ BLANCHI / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE DE GUINÃ E' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Conakry 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 17 March 1986 16. Shipment period : 1 to 30 April 1986 17. Security : 15 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 2. The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in the Republic of Guinea, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200 rue de la Loi, B-1049 Brussels .